Citation Nr: 1810031	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  05-39 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for a right eye disability.

3.  Entitlement to an initial rating greater than 30 percent prior to March 11, 2013, for migraines.

4.  Entitlement to an initial compensable rating for hemorrhoids.

5.  Entitlement to an initial rating for left wrist carpal tunnel syndrome, evaluated as 10 percent disabling prior to October 21, 2006, and as 20 percent disabling from that day forward, with a temporary total rating assigned from December 19, 2007, to February 1, 2008.

6.  Entitlement to an initial rating for right wrist carpal tunnel syndrome, evaluated as 10 percent rating prior to October 21, 2006, and as 30 percent disabling from that day forward, with a temporary total evaluation assigned from December 5, 2007, to February 1, 2008.

7.  Entitlement to an initial rating for left knee strain in excess of 10 percent prior to March 11, 2013.

8.  Entitlement to an initial compensable rating for left knee instability prior to October 21, 2006.

9.  Entitlement to an initial compensable rating for right big toe ingrown toenail.

10.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain prior to October 21, 2006.

11.  Entitlement to an effective date earlier than February 16, 2011 for a 70 percent disability rating for posttraumatic stress disorder (PTSD).

12.  Whether an October 2012 substantive appeal regarding earlier effective dates for a left shoulder disability and a left hip disability, and for an increased rating for fibromyalgia was timely.


WITNESS AT HEARING ON APPEAL

The Veteran and Her Spouse


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served on active duty from June 1993 to December 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2004, December 2006, February 2009, June 2011, and February 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The September 2004 rating decision, in relevant part, denied entitlement to service connection for joint pain of the left shoulder, joint pain of the left hip, left eye astigmatism, and right eye astigmatism.  The decision also granted service connection for migraine headaches, with a 10 percent rating assigned, left wrist carpal tunnel syndrome (CTS), with a 10 percent rating assigned, right wrist CTS, with a 10 percent rating assigned, left knee strain, with a 10 percent rating assigned, hemorrhoids, with a noncompensable rating assigned, residuals of left big toe fracture, with a noncompensable rating assigned, right big toe ingrown toenail, with a noncompensable rating assigned, and lumbosacral strain, with a 10 percent rating assigned.  All evaluations were given an effective date of December 12, 2002.

In the December 2006 rating decision, the RO assigned a separate 10 percent disability for left knee instability, effective in October 2006.  A December supplemental statement of the case (SSOC) increased the rating assigned for migraine headaches to 30 percent, effective in December 12, 2002, and increased the rating assigned for left wrist CTS to 20 percent, for right wrist CTS to 30 percent, and lumbar strain to 20 percent, effective in October 21, 2006.

The Veteran underwent carpal tunnel release in both wrists in December 2007.  A temporary total disability evaluation was assigned effective December 19, 2007, through January 31, 2008, for the left wrist, and effective December 5, 2007, though January 31, 2008, for the right wrist, based on the differing dates of the surgical procedures.  The previously assigned 20 and 30 percent evaluations were continued, respectively, for left wrist CTS and right wrist CTS, effective February 1, 2008.  The record thus presents three time periods for each wrist.  For the left wrist, that prior to October 21, 2006, that prior to December 19, 2007, and that beginning February 1, 2008.  For the right wrist, that prior to October 21, 2006, that prior to December 5, 2007, and that beginning February 1, 2008.

A February 2009 rating decision, in relevant part, granted entitlement to service connection for left shoulder strain/sprain and impingement syndrome, fibromyalgia, and left hip strain/sprain.

A June 2011 rating decision granted an increased rating of 70 percent for PTSD, effective February 16, 2011.

In February 2013, the RO notified the Veteran that her appeal with respect to fibromyalgia, left hip strain, and left shoulder strain, was not timely submitted.  In addition, while she timely filed a notice of disagreement with the effective date of the increased 70 percent rating assigned for PTSD, she did not timely file an appeal of the rating assigned.  The Veteran has perfected an appeal of the RO's decision regarding the timeliness of her appeal of the fibromyalgia, left hip strain, and left shoulder strain issues.

In May 2013, an increased rating of 50 percent was granted for migraines, and an increased rating of 20 percent was granted for left knee strain, both effective March 11, 2013.

In August 2009, the Board remanded the claim in order to provide the Veteran with a requested hearing before a Decision Review Officer (DRO) and the Board.  She and her spouse appeared in hearing before a DRO in January 2010 and before a Veterans Law Judge in June 2013.  Transcripts of each hearing are of record.

During the June 2013 Board hearing, the Veteran stated that she was satisfied with the 50 percent disability rating assigned for migraines, the 20 percent rating assigned for left knee strain, the 10 percent rating assigned for left knee instability, and the 20 percent disability rating assigned for lumbosacral strain.  She stated that she wanted to limit her appeal of those issues to obtaining an earlier effective date for those ratings.  In its November 2013 decision, the Board recharacterized the issues accordingly.

In November 2013, the Board dismissed one issue on appeal that the Veteran had withdrawn (the issue of entitlement to a higher rating for residuals of a left big toe fracture), and remanded the remaining issues on appeal.  The Board remanded certain issues for the purpose of scheduling a Board hearing.  Regarding the issue of entitlement to an earlier effective date for the 70 percent PTSD rating and the issue of whether her fibromyalgia, left hip disability, and left shoulder disability appeals were timely, the Board noted that the Veteran perfected her appeal of those issues by a VA Form 9 received in July 2013, at which time she requested a Board hearing at the RO.  

A hearing was held in October 2017, thus the development request has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  A transcript of that hearing is of record.

While the Board hearing was conducted, other claims on appeal have not been adjudicated by the AOJ since a May 2013 supplemental statement of the case was issued.  Since that time, additional evidence was subsequently added to the record, including private treatment records and VA examinations.  VA regulations require the issuance of a SSOC before a case is returned to the Board except in certain limited circumstances.  See 38 C.F.R. § 19.31 (c).

Regarding the issues of entitlement to an effective date earlier than February 16, 2011 for a 70 percent disability rating for posttraumatic stress disorder (PTSD) and the timeliness of the Veteran's appeal regarding her left shoulder disability, left hip disability, and fibromyalgia, a substantive appeal was received in July 2013.  When additional evidence is submitted without a waiver and for substantive appeals received from February 2, 2013, the waiver is presumed due to the change in law.  Here, then, these issues may be considered before the Board without additional consideration by the AOJ.  

The issues of entitlement to an effective date earlier than February 16, 2011, for a 70 percent disability rating for posttraumatic stress disorder (PTSD)and whether an October 2012 substantive appeal regarding increased ratings for a left shoulder disability, left hip disability, and fibromyalgia was timely filed are considered on their merits, below.  All other issues are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to an effective date prior to March 6, 2009 for fibromyalgia has been raised by the record in an October 2, 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran's original claim for an increased rating for anxiety was received by VA on January 19, 2010, an increase in the severity of psychiatric symptoms was first demonstrated in the Veteran's February 16, 2011 VA examination.  

2.  The competent credible evidence of record is against a finding that the Veteran is entitled to an effective date earlier than February 16, 2011 for a 70 percent disability rating for PTSD.

3.  The Veteran relied upon an erroneous correspondence from the RO in filing her substantive appeal for earlier effective dates for left shoulder and left hip disabilities and for an increased rating for fibromyalgia.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for service-connected PTSD prior to February 16, 2011 have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2017).

2.  Under the circumstances of this case, the doctrine of equitable tolling extends the deadline for the filing of the appeal for left shoulder and left hip earlier effective date claims and increased rating claim for fibromyalgia.  The appellant's substantive appeal, received on January 19, 2011, is timely.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist a claimant in the development of his case has been satisfied regarding this appeal.  The RO has obtained the Veteran's service records, private treatment records, and provided her with VA examinations.  The Veteran has not identified any records that VA has failed to obtain.  The Board notes, as a general rule, adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain documents were either received by VA or promulgated to the claimant.

Earlier Effective Date

The Veteran contends that an earlier effective date is warranted for the grant of a 70 percent disability rating for PTSD.  Essentially, she argues that a 70 percent disability rating is warranted from date in which service connection for anxiety was established in 2002.  

The appeal period for an increased rating claim begins a year prior to the date of the claim.  38 U.S.C. §  5110 (b)(3) ("The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date").  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed.Cir.2010) (section 5110(b)(2), now section 5110(b)(3), requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim ... to receive the benefit of an earlier effective date").  

The Veteran's claim for an increased disability rating for anxiety was received on January 19, 2010.  Thus the evidence between January 19, 2009, a year before the Veteran's claim, and February 16, 2011, the assigned effective date, is considered.

Initially, the Veteran argues that her PTSD rating should be dated as far back as the date of her discharge from service and the date of service connection for anxiety.  She submits that the later finding of PTSD shows that her symptoms were more severe than originally considered and that she should not be faulted for a mistaken diagnosis.  

While the Board is cognizant of the Veteran's assertion that an effective date of 2002 should be assigned, this is outside of the scope of consideration as an effective date is based upon the date of a claim for increase.  Further, the assignment of a new diagnosis does not, in and of itself, demonstrate that one's impairment is greater than originally thought.  The assignment of a new diagnosis does not demonstrate that the Veteran's impairment was always worse than previously considered; the Veteran's disability evaluation was increased due to a finding that her psychiatric symptoms, whatever the diagnosis, had increased in severity.

Prior to February 16, 2011, the Veteran's mental disorder was rated as 30 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2017).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

The ratings for the Veteran's psychiatric disability have been assigned under Diagnostic Code 9411. Under the General Rating Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during episodes of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

GAF score of 71-80 is defined by symptoms that are transient and expectable reactions to any psychosocial stressors.

A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.

A GAF scale score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.   

A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id.   

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  This claim has been pending before the Board since prior to August 4, 2014. 

The Board notes that the use of GAF scores has been abandoned in the DSM-V because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time many of the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The evidence for the period considered includes an April 2009 psychological evaluation pursuant to a disability claim with the department of social services.  A diagnosis of PTSD, major depressive disorder and a GAF score of 55 were assigned.  The examiner stated that the Veteran was not socially appropriate with the examiner but was cooperative.  The examiner determined that the Veteran would not be able to interact appropriately with supervisors, coworkers and peers and showed a moderate to marked inability to do so due to her significant psychological distress.  

A July 2009 finding from the Social Security Administration found the Veteran disabled as of December 1, 2007 due to PTSD with secondary depressive disorder as well as multiple physical complaints.

Private treatment records dated between August 2009 and December 2010 demonstrate the Veteran's complaints of and treatment for anxiety.  Treatment records demonstrate normal thought content and process, good hygiene and affect, normal speech and no homicidal or suicidal ideation.  GAF scores were reported as 71-80 in August 2009, 70-61 in September and October 2009, 61-70 in February and April 2010, 51-60 in June 2010.  The Veteran had a GAF of 70-61 in August, October and December 2010.  Treatment records did not include more specific GAF findings than the ranges provided.  The records include a note that the Veteran was medicated and treatment for a panic attack in May 2009 and went to the ER where she was medicated and subsequently seen by a primary care physician who advised her to take vitamins and exercise.  

In a February 2010 VA examination, the VA examiner found that the Veteran's psychiatric symptoms were mild or transient but caused occupational impairment with decrease in work efficiency and occupational task only during periods of significant stress.  The examiner stated that the Veteran's chief complaint is that she did not sleep at night and had frequent nightmares.  She stated that she was often fearful about something happening to her children.  She stated that the effect of her symptoms on her daily functioning was that she did not talk to a lot of people and had trouble sleeping.  Mental status examination demonstrated normal hygiene and grooming, the Veteran was oriented with good eye contact and labile affect.  The Veteran went from smiling to irritable to crying during the interview.  She described her mood as "defeated and reported mood swings."  The Veteran had to stop the interview for five minutes to compose herself.

Communication was normal; concentration and memory were normal, the Veteran described intermittent panic attacks less than once a week and reported feeling suspicious.  There was no history of delusions or hallucinations, obsessional rights were absent, thought process was normal and judgment was fair.  A GAF score of 61 was assigned.  The examiner stated that the Veteran had some difficulty establishing and maintaining social relationships which seemed to be due to a longstanding suspiciousness of others.

At her February 2011 VA examination, the Veteran reported obsessive worries as well as symptoms of perfectionism, fatigue, hopelessness, helplessness, depressed mood, agitation, hypervigilance, poor appetite, insomnia, nightmares, suspiciousness of others and social anxiety.  The severity of the symptoms was described as moderate and constant.  The Veteran described trouble getting to sleep, staying asleep and nightmares.  

The Veteran described a lack of energy and major social functioning challenges.  She stated that if not for her husband and kids she believed she would not get out of bed.  Mental status examination revealed obsessive compulsive behavior and severe enough to interfere with routine activities.  Memory was found to be impaired with a moderate impairment.  A diagnosis of PTSD was assigned.  The examiner found that the Veteran was unable to establish and maintain effective work/school and social relationships because the Veteran had social anxiety.  The best description of the Veteran's impairment was that they caused occupational and social impairment with deficiencies in most areas.  A GAF score of 45 was assigned.

Considering the evidence above, it is not factually ascertainable that the Veteran's service-connected PTSD increased to the severity of a 70 percent disability rating until February 16, 2011, the date of a VA examination.  Prior to that date, the Veteran is shown to have anxiety and chronic sleep impairment with infrequent panic attacks and suspiciousness.  Further, the Veteran's GAF scores indicate an outlying score of 55 in April 2009 in the Veteran's examination pursuant to a disability claim but regular treatment notes between August 2009 and December 2009 demonstrate symptoms which are most closely approximated by the 30 percent rating and most frequently include GAF scores between 70 and 61, demonstrating some mild symptoms.  Further, the Veteran's VA examiner in February 2010 concluded that the Veteran's symptoms caused occupational impairment with decrease in work efficiency and occupational tasks only during periods of significant stress, demonstrating a milder impairment than that described in the 30 percent disability rating criteria.

The Veteran's February 2011 VA examinations findings are the first indicator that the Veteran's symptoms had increased in severity.  The examination demonstrates increased anxiety, hypervigilance and memory loss.  A clear decrease in functioning is described in the examination report.

Thus, the appropriate effective date for the award of a 70 percent rating for the service-connected PTSD is February 16, 2011.  Since the Veteran is already in receipt of the earliest possible effective date and the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Timeliness of the October 2012 Substantive Appeal for a Left Shoulder Disability, Left Hip Disability and Fibromyalgia 

In a February 2009 rating decision, the RO granted service connection for a left shoulder strain/sprain and impingement with a 10 percent rating effective December 12, 2002, and a 20 percent rating from April 18, 2008, service connection for fibromyalgia with a noncompensable rating, effective December 5, 2008 and service connection for left hip sprain/strain with a 10 percent rating effective December 12, 2002.

On January 19, 2010, the RO received the Veteran's notice of disagreement in which the Veteran stated that she disagreed with the evaluation for fibromyalgia and her left hip evaluation, the effective date of the left shoulder evaluation and the effective date of the left hip evaluation.

In a November 14, 2011 statement of the case, the RO re-considered the disability evaluations for fibromyalgia and left hip sprain/strain as well as the effective dates for the Veteran's left hip and left shoulder disabilities.  The statement of the case explained that the Veteran had 60 days from the date of the letter or the remainder, if any, of the one year period from the date of the letter notifying her of the appealed action (the rating decision).  

On the same day, the RO sent the Veteran a letter which noted that a decision had been made regarding March 2007 and January 2010 notices of disagreement, setting forth various issues, including those addressed in the November 14, 2011, statement of the case.  In a section entitled "What You Should Do if You Disagree With Our Decision" the letter states:  "if you disagree with our decision, you should write and tell us why. You have one year from the date of this letter to appeal this decision."

In an October 12, 2012 statement entitled "Notice of Disagreement in Response to Department of Veterans Affairs Letter" the Veteran stated that she disagreed with the evaluation and effective date for fibromyalgia as well as the effective dates for left hip strain/sprain and left shoulder sprain/strain. 

Noting that the Veteran failed to submit a substantive appeal within 60 days of the statement of the case (as a year had passed since the rating decision), in a February 2013 correspondence, the RO notified that with respect to the Veteran's fibromyalgia, left hip strain and left shoulder strain the appeal was considered closed because the Veteran did not perfect an appeal in a timely fashion.  

In response, the Veteran noted that she relied upon the November 2011 letter which told her she had a year to disagree with the RO's findings.  

In accordance with 38 C.F.R. § 20.302, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  Here, as more than a year had passed since the February 2009 rating decision was issued, the Veteran had 60 days from the date of the statement of the case to respond with a substantive appeal, in this case, then, the substantive appeal should have been submitted by January 12, 2012.  

However, in this case the evidence demonstrates that  the RO provided inaccurate guidance, stating that the Veteran had one year from the date of its letter, i.e. that she had until November 14, 2012 to reply.  The Veteran relied upon this erroneous letter and submitted her statement of disagreement with the SOC within that timeframe.

In appropriate circumstances, a statutory filing period may be equitably tolled due to the conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable relief is granted only rarely, such as where a claimant actively pursued judicial remedies but filed a defective pleading or where a claimant was induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  Equitable tolling in the paternalistic veterans' benefits context does not require misconduct (such as trickery); however, equitable tolling will be granted where the veteran was "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  

Here, the Board finds that the Veteran was misled into believing that she had until November 2012 to submit a substantive appeal.  As such, the filing period is equitably tolled and the appeal is considered timely.  Given that the RO has not considered the appeal on the merits of the claims, the appeals must be remanded for initial review.


ORDER

An effective date earlier than February 16, 2011 for a 70 percent disability rating for PTSD is denied.

The appeal for entitlement to an effective date prior to April 18, 2008 for left shoulder strain/sprain and impingement syndrome with a 20 percent disability evaluation is timely.

The appeal for entitlement to an initial evaluation in excess of 10 percent for a left hip disability prior to April 18, 2008, and in excess of 20 percent thereafter is timely.

The appeal for entitlement to an initial compensable evaluation for fibromyalgia is timely.  


REMAND

Since the issuance of the last, May 2013, supplemental statement of the case, evidence relevant to the claims has been added to the claims file.  When additional evidence is received by the AOJ prior to the transfer of records to the Board, a SSOC will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal. 38 C.F.R. § 19.37 (2017).

Further, as the appeals regarding entitlement to an effective date prior to April 18, 2008 for left shoulder strain/sprain and impingement syndrome with a 20 percent disability evaluation, entitlement to an initial evaluation in excess of 10 percent for a left hip disability prior to April 18, 2008, and in excess of 20 percent thereafter is timely and entitlement to an initial compensable evaluation for have been determined to be timely, those issues must be considered by the agency of original jurisdiction.

Finally, the Veteran was last examined for her hemorrhoids, carpal tunnel syndrome, and right big toenail disabilities in March 2013.  As such, considering the potential worsening of the disabilities and the lapse of many years since the last examinations, not to mention the Veteran's assertions as to worsening of some symptoms, the Board finds that another examination should be performed for these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to obtain any additional pertinent records identified by the Veteran during the course of the remand, following the receipt of any necessary authorizations from the Veteran, and associate those records with the claims file.

2.  Schedule the Veteran for a VA examinations to assess the current severity of her service-connected hemorrhoids, left and right wrist carpal tunnel syndrome, and right big toe disabilities.  All indicated tests and studies shall be conducted.

Regarding the Veteran's orthopedic disabilities, the examiner is asked to address range of motion, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations.

The claims folder, including a copy of this remand and any relevant electronic records, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

3.  Then, the Veteran's claims must be readjudicated, based on the entirety of the evidence of record.  If any benefit sought remains denied, the Veteran should be issued a Supplemental Statement of the Case addressing all issues in appellate status, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.is given an opportunity to respond, the case shall be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


